DETAILED ACTION
Claims 1-15 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Nathan R. Rieth (Reg. No. 44,302) on March 30, 2021.
The application has been amended as follows:

TitleFORMING MICROSTRUCTURES IN 3D PRINTING BY FUSING AND SINTERING USING A FUSING AGENT

Listing of Claims:

1.	(previously presented)  A method of printing a three-dimensional (3D) object comprising: 
receiving object data that represents a model of a 3D object; 
modifying the object data to generate patterned object data; 
from the patterned object data, generating print data to control a 3D printer to deposit a deliberate micropattern of liquid fusing agent onto a layer of build material within a macropattern that comprises a cross-section of a 3D object being printed, the deliberate micropattern comprising agent areas that have liquid fusing agent and gap areas that lack liquid fusing agent; and,
forming a deliberate microstructure that corresponds with the deliberate micropattern by applying fusing energy to simultaneously fully melt build material in the agent areas from heat generated in the agent areas by absorbing fusing energy with the fusing agent, while binding without fully melting, build material in the gap areas with indirect heat that disperses into the gap areas from the agent areas.

2.	(original)  A method as in claim 1, wherein modifying the object data comprises integrating the deliberate micropattern with the object data.


depositing a liquid colorant onto the layer of build material within the macropattern; and,
capturing the liquid colorant within the gap areas when forming the microstructure.  

4.	(original)  A method as in claim 3, wherein:
depositing a deliberate micropattern of liquid fusing agent comprises depositing an infrared (IR) radiation-absorbing fusing agent; and,
applying fusing energy comprises applying IR radiation to heat build material according to the deliberate micropattern while not heating the liquid colorant.  

5.	(original)  A method as in claim 1, wherein depositing a deliberate micropattern comprises depositing multiple different micropatterns onto the layer of build material at different areas within the macropattern.  

6.	(original)  A method as in claim 1, wherein forming a microstructure comprises forming a microstructure on a layer of the 3D object selected from the group consisting of a surface layer of the 3D object, an inner layer of the 3D object, and combinations thereof.

7.	(currently amended)  A non-transitory machine-readable storage medium storing instructions that when executed by a processor of a three-dimensional (3D) printer cause the 3D printer to:
deposit a powder layer onto a printing platform;

expose the powder layer to infrared radiation to simultaneously fully melt powder in the fusible areas with heat generated by the fusing agent absorbing infrared radiation and bind powder without fully melting powder in the sinterable areas into a microstructure with indirect heat that disperses into the sinterable areas from the fusible areas.

8.	(original)  A storage medium as in claim 7, wherein forming a deliberate micropattern comprises depositing fusing agent, the instructions further causing the 3D printer to deposit a colorant while depositing the fusing agent. 

9.	(original)  A storage medium as in claim 8, wherein exposing the powder layer to infrared radiation comprises capturing the colorant within the sinterable areas.

10.	(previously presented)  A method of printing a three-dimensional (3D) object comprising: 
applying a layer of build powder onto a printing platform;
depositing a deliberate micropattern of liquid fusing agent onto the powder within a macropattern that defines a cross-section of a 3D object to be printed; and,
forming simultaneously, sintered areas and fused areas of a microstructure from the deliberate micropattern by applying fusing energy to the powder, the microstructure comprising fused areas of the powder that are solidified after fully melting from heat generated by the 

11.	(original)  A method as in claim 10, wherein depositing a deliberate micropattern of liquid agent comprises: 
forming liquid agent areas on which liquid fusing agent is deposited; and, 
forming in between the liquid agent areas, gap areas that are devoid of liquid fusing agent.  

12.	(original)  A method as in claim 11, wherein:
depositing liquid fusing agent comprises depositing an infrared (IR) radiation-absorbing agent; and,
applying fusing energy comprises applying IR radiation.    

13.	(original)  A method as in claim 10, further comprising:
depositing a liquid colorant onto the powder within the cross-section; and, 
capturing the colorant within the sintered areas.    

14.	(original)  A method as in claim 13, wherein depositing liquid fusing agent and liquid colorant comprises scanning a liquid agent dispenser over the printing platform and depositing the liquid fusing agent and liquid colorant from the liquid agent dispenser in a same scanning motion. 


REASONS FOR ALLOWANCE
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1-15 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 12/8/2020 are persuasive, as such the reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. U.S. Patent Publication No. 20140286813, which discloses a method of manufacturing metal objects including using a laser to fully and partially melt powder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119